                                                  COMPLAINT/REMOVAL DISMISSAL
                                                          United States District Court
                                                         Southern District of New York
                                                                                                                            ..   \
Mag. Judge Dkt. No.                   - \ ·- I.\.\ \ - ,:_ ~- \ \       .'5                     Date                    '      ' \   \

                USAO   No.        :_ ( , .:_; ~ C :       :_,s :_ ~

The Government respectfully requests the Court to dismiss without prejudice the                      ·,,( Complaint _ _Removal
Proceedings in
                                  '.).....~ ~C:     ,..._) C\...,"" _,., ~C ~
United States v.                                          ·-                  -
                                                                                  0
The Complai11t/Rale 40 Affidavit was filed on _ _ _ _ _..../_L._J_,+--1 _             1_ _ _ _ _ _ _ _ _ _ _ _ __


~U.S. Marshals please withdraw warrant.
                                                                                      ASSISTA~ATE~Y
                                                                                           --; \: \.~ \:,       ,·) I..-\. :

                                                                                      (Print name)
SO ORDERED:


                   I             {·                                                            DEC 1 2 2019
UNITED STATES MAGISTRATE JUDGE                                                        DATE
                                          SARAH L. CAVE
                                 UNITED STATES MAGISTRATE JUDGE
Distribution:    White • Court   SOU IWRN W ~ OF Nli,W YOM Services                                         Pink •   AUSA Copy
